



EXHIBIT 10.9


Amendment No. 2 to the Pfizer Supplemental Savings Plan
(the “PSSP”)


* * *




(New material underlined twice; deletions crossed out)




1.
New Sections are added as additional definitions in Article II to read as
follows and the Sections in Article II shall be renumbered as appropriate:



Pension Transfer. The term “Pension Transfer” shall mean a Member who is
actively employed and eligible to accrue a defined benefit under the Pfizer
Consolidated Pension Plan on December 31, 2017, and who becomes a Retirement
Savings Eligible Employee on January 1, 2018.
TCN Transfer. The term “TCN Transfer” shall mean an amount transferred into the
Plan of the balance of an individual’s benefits under the Pfizer Inc. Third
Country National Plan and credited under the Plan. Distribution of a TCN
Transfer from the Plan will begin the January following the Member’s Separation
from Service in a lump sum payment. A TCN Transfer may be re-deferred as
provided in Section 6.8.
2.
Section 2.31 is amended to add the following language to the end thereof to read
as follows:



2.31    Regular Earnings.
…
However, for Pension Transfers, solely for purposes of the Retirement Savings
Contribution, Regular Earnings shall not include any GPP bonus paid or deferred
in 2018 which reflects payment for services performed in 2017.


3.
Section 3.5 is amended to add new subsection (c) to read as follows:



(c) For any Pension Transfer, the definition of “Regular Earnings” in connection
solely with the calculation of the 2018 Retirement Savings Contributions under
the Plan for such Pension Transfer shall not include any GPP bonus paid to or
deferred by such Pension Transfer during 2018 which reflects performance during
2017.


4.
The first sentence of Section 5.1 is amended to read as follows:



5.1    Creation of Accounts. The Company will maintain an Account (which may
include Special Accruals) under the Plan in the name of each Member, as well as
separate Accounts for a Member’s Active Death Benefit SERP Transfer, Transfer to
PSPP, In Service Transfer to PSSP, and TCN Transfer, if applicable.







--------------------------------------------------------------------------------





5.
New Appendix E is added to read as follows:

APPENDIX E
SPECIAL PROVISIONS APPLICABLE TO LEGACY WYETH, WARNER LAMBERT, AND PHARMACIA
EMPLOYEES


Effective as of January 1, 2018, each of the legacy Wyeth employees (“Wyeth
Employees”), legacy Warner-Lambert Inc. employees (“WL Employees”), and legacy
Pharmacia Corp. employees (“Pharmacia Employees”) who are PRAP Members, shall
become eligible to participate in the Retirement Savings Contribution under the
Plan in connection with the freeze of the pension plans. In connection with the
calculation of the Retirement Savings Contribution, the provisions shall follow
the applicable provisions of the Qualified Plan.




6.
New Appendix F is added to read as follows:

APPENDIX F
SPECIAL PROVISIONS APPLICABLE TO ANACOR PHARMACEUTICALS, INC., HOSPIRA, INC.,
AND MEDIVATION, INC. EMPLOYEES


Effective as of the respective effective dates listed below, each of the legacy
Anacor Pharmaceuticals, Inc. employees (“Anacor Employees”), the legacy Hospira,
Inc. employees (“Hospira Employees”), and legacy Medivation, Inc. employees
(“Medivation Employees”), shall be eligible to participate in the Plan. Years of
Service shall be credited as provided under the Qualified Plan. “Regular
Earnings” shall include only compensation on and after the date the participant
becomes eligible under the Plan, and shall not include any GPP bonus paid or
deferred with respect to services performed before eligibility in the Plan for
purposes of the calculation of the Retirement Savings Contribution. In addition,
for Hospira Employees, Regular Earnings shall not include any GPP bonus paid or
deferred with respect to services performed before eligibility in the Plan for
purposes of Contributions under the Plan.


1.
Anacor Employees shall be eligible to participate in the Plan on and after
September 1, 2017.

2.
Hospira Employees shall be eligible to participate in the Plan on and after
January 1, 2018.

3.
Medivation Employees shall be eligible to participate in the Plan on and after
January 1, 2018.

 



